
	

114 HR 5141 IH: Central American Amnesty Termination Act of 2016
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5141
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Gosar (for himself, Mr. Babin, Mr. Barletta, Mrs. Black, Mr. Brat, Mr. Brooks of Alabama, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Gohmert, Mr. Grothman, Mr. Huelskamp, Mr. Jones, Mr. King of Iowa, Mr. Marchant, Mr. Mica, Mr. Palazzo, Mr. Rogers of Alabama, Mr. Rohrabacher, Mr. Salmon, Mr. Sessions, Mr. Weber of Texas, and Mr. Austin Scott of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for the termination of the Central American Minors Refugee/Parole Program.
	
	
		1.Short title
 (a)Short titleThis Act may be cited as the Central American Amnesty Termination Act of 2016. 2.Findings The Congress finds the following:
 (1)On December 1, 2014, in the face of serious national security threats, and despite vigorous opposition from the Congress, the Obama Administration began accepting applications for a new program known as the Central American Minors (CAM) Refugee/Parole Program (the CAM program).
 (2)Article 1, section 8, of the Constitution gives the Congress clear jurisdiction on immigration matters, and the unilateral creation of the CAM program by executive action clearly infringes on that authority.
 (3)Under the CAM program, the Obama Administration allows illegal aliens from 3 Central American countries to fly to the United States and be admitted into the United States.
 (4)In a December 17, 2015, letter to multiple Members of the Congress, U.S. Citizenship and Immigration Services Director Leon Rodriquez acknowledged that the agency does not systematically track whether CAM program applicants previously have been removed from the United States or had prior felony convictions.
 (5)The December 2015 letter also revealed that certain CAM program beneficiaries are immediately eligible to work and obtain legal status in the United States.
 (6)Under the CAM program, certain beneficiaries are eligible ultimately to obtain permanent residence and are immediately eligible for certain taxpayer-funded Federal benefits.
 (7)Under the CAM program, certain beneficiaries are able to pursue citizenship in the United States after 5 years of permanent residence.
 (8)The CAM program provides cash, loans for flights to North America, reimbursements for DNA testing, and medical assistance.
 (9)The CAM program also waives certain fees for participating beneficiaries, which fees are required to be paid by potential legal immigrants who wish to enter this country in accordance with our laws.
 (10)The Department of State reported in April 2016, that 8,001 aliens from 3 Central American countries have applied to be admitted to the United States under the CAM program, and that 197 parents and children already have been admitted under the program.
 (11)The December 2015 letter also stated that at least 16 parents who completed an Affidavit of Relationship under the CAM program were Deferred Action for Childhood Arrivals (DACA) recipients, and indicated that the program plans eventually to accept applications from the Deferred Action for Parents of Americans and Lawful Permanent Residents (DAPA) program.
 (12)DACA and DAPA were both created by the Obama Administration through unconstitutional executive action. An injunction to stop the creation of DAPA and the expansion of DACA was upheld by the Fifth Circuit Court of Appeals.
 (13)The Associated Press recently obtained information through a Freedom of Information Act request that revealed that, of the 71,000 unaccompanied alien minors placed with sponsors in the United States from February 2014 to September 2015, most of whom were from Central America, 80 percent were placed with illegal immigrants living in the United States.
 (14)U.S. Customs and Border Protection reports that 141,192 unaccompanied alien minors from Central American countries were apprehended by the United States Border Patrol from October 1, 2008, through February 29, 2016.
 (15)Total U.S. Customs and Border apprehension on the southwest border increased 28 percent in March 2016 compared to the previous year, with 33,335 total Border Patrol apprehensions, 4,201 of which were unaccompanied alien minors, and 4,448 of which were members of family units traveling together.
 (16)In an April 2015 hearing, the Subcommittee on Immigration and the National Interest of the Senate Committee on the Judiciary heard important testimony on the CAM program.
 (17)Testimony from officials within the Obama Administration at the April 2015 hearing purported that the CAM program would assist with reducing the surge of unaccompanied alien minors on our southwest border.
 (18)Testimony at the April 2015 hearing revealed that the CAM program will impose significant costs on taxpayers and State and local governments.
 (19)Testimony at the April 2015 hearing found that the CAM program is not a true refugee program, but rather is primarily an end-run around the law to create a new admissions program for alien families from 3 Central American countries in order to unite them with other illegal aliens residing in the United States.
 (20)The April hearing also revealed that the CAM program has contributed to the surge of unaccompanied alien minors flooding the United States, as the program provides an incentive for further illegal immigration.
 (21)The CAM program has been a failure and has not helped reduce the surge of unaccompanied alien minors on our southwest border.
 3.Certain activities prohibitedNotwithstanding any other provision of law, no funds, resources, or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by any Act for any fiscal year, including any deposits into the Immigration Examinations Fee Account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), may be used to implement, administer, or carry out the Central American Minors Refugee/Parole Program, or any successor program.
		
